IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

FREDRICK LANE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4894

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 12, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Fredrick Lane, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      This petition for writ of mandamus seeks to compel a ruling on a motion for

postconviction relief. Because the circuit court has recently issued an order striking

one ground of the motion with leave to amend, the petition for writ of mandamus is
denied. See Munn v. Florida Parole Commission, 807 So. 2d 733 (Fla. 1st DCA 2002)

(holding that where the trial court has recently taken action, mandamus relief was not

warranted). However, we encourage the circuit court to continue its efforts to

expeditiously dispose of the motion pending below. See Wilson v. State, 775 So. 2d
1003 (Fla. 1st DCA 2001).

THOMAS, SWANSON, and MAKAR, JJ., CONCUR.




                                          2